United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT
                              ___________

                              No. 11-2734
                              ___________

Terry Wayne Imbeau,                 *
                                    *
            Appellant,              *
                                    *
       v.                           *
                                    *
Mike Smith, Sheriff, Conway County; *
Jimmy Hart, County Judge, Conway    *
County; Phil Blaylock, Jail         *
Administrator, Conway County; Terry *
Alvey, Conway County Quorum Court *
Member; Louis Gottsponer, Conway    *
County Quorum Court Member; Cody *      Appeal from the United States
Hill, Conway County Quorum Court    *   District Court for the
Member; Billy F. Deaver, Conway     *   Eastern District of Arkansas.
County Quorum Court Member;         *
Michael Hammons, Conway County      *   [UNPUBLISHED]
Quorum Court Member; Philip Hoyt,   *
Conway County Quorum Court          *
Member; Gary Sams, Conway County *
Quorum Court Member; John Trafford, *
Conway County Quorum Court          *
Member; Thomas Flowers; Lawrence *
Williams, Conway County Quorum      *
Court Member; Lyle Wilson, Conway *
County Quorum Court Member,         *
                                    *
            Appellees.              *
                                  ___________

                                 Submitted: April 18, 2012
                                 Filed: April 25, 2012
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Terry Imbeau appeals the district court’s1 adverse grant of summary judgment
in his civil-rights action. Upon de novo review, see Holden v. Hirner, 663 F.3d 336,
340 (8th Cir. 2011), we agree that dismissal was proper for the reasons the district
court stated. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.

                                        -2-